DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a chimeric antigen receptor, a cell comprising the CAR and a composition comprising the CAR, claims 1-5, 12, 24, 25, 27-28 in the reply filed on 05-03-2021 is acknowledged. Applicants further election without traverse of species for group I of HLA-DR as the antigen binding domain (claim 1), CD28 and 4-1BB as the two or more costimulatory domains (claim 2), and HC CDR1 (GFTFSNYW), CDR2 (IRFKSHNYAT), and CDR3 (TRRIGNSDYDWWYFDV); and LC CDR1 (QNVGNN), CDR2 (SAS), and CDR3 (QQYNTYPFT) (claim 5).  Claims 15, 17-19, 33-41, 158-159 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-03-2021. Therefore claims 1-5, 12, 24, 25, 27-28 are examined below.

Specification/Drawings
Nucleotide and/or Amino Acid Sequence Disclosures.
	See MPEP 2422, 37 C.F.R 1.821 (d): (d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence 

Specific deficiencies and the required response to this Office Action are as follows:
A.Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See for example PGPUB-20200016201 [0217]. 

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
B.Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers; (Figure 7)
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
C.Specific deficiency - Sequences appearing in the claims are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear in the claims.

Required response – Applicant must provide: Updated claims referencing particular SEQ ID NO: set forth in the claims.
Improper Markush
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a 
The Markush grouping of claim 1(a) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: antigen binding domains derived from antibodies directed to the LHR, B7-H4, HLA-DR or HLA-G will have divergent CDR regions for the VH and VL variable antigen binding regions. This divergent amino acid sequences leads to structural and functional differences, and the alternatives additionally do not share a common classification or specific use. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As written it appears that claim 3 may describe an antigen binding domain of HLA-DR (elected species) which comprises variable regions from an antibody which recognizes the luteinizing hormone receptor, which considering the generally accepted antigenic specificity of particular antibodies does not make sense. The specification does not clarify the intended claim material, as such appropriate correction/clarification is required. 
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 could be interpreted as a composition which additionally comprises an antigen binding fragment which binds an additional antigen, or it may be interpreted that the CAR additionally comprises another antigen binding domain as such a bispecific CAR. Appropriate clarification is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 12, 24, 25, 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to the claims Applicant is claiming a genus of chimeric antigen receptors (CARs) comprising an antigen binding domain of an anti-HLA-DR antibodies, (claim 1). Additional dependent claims are drawn to for instance particular CDR VL 1-3 and VH 1-3 regions “or equivalents thereof”. Therefore the applicant has claimed what comprises a large genus of structurally diverse antibodies which may bind to an HLA-DR antigen which itself comprises as a family a large genus of antigens , such that an antibody which binds to one HLA-DR molecule may not be capable of binding to other different subtypes of the HLA-DR molecules.  However the specification only discloses a fixed number of species of 
Disclosure of structure. The applicant has provided sequence listings of SEQ ID NO for just two embodiments (i.e., the heavy chain and light chain sequences from either the Lym-1 antibody or Lym-2 antibody. However, neither the specification nor the art indicate a relationship between the structure of the claimed genus of CARs comprising partial CDRs and possible framework modifications and the ability to produce functional anti-HLA-DR antigen binding domains beyond the two embodiments described for Lym-1 and Lym-2. In particular, there is no indication in the art or specification as to the effect of using the claimed partial CDR sequences in an immunoglobulin light chain or heavy chain of the claimed genus of anti-HLA-DR domains on the ability to generate functional chimeric antigen receptors.
As mentioned in above, the complete sequence of SEQ ID NO of four specific immunoglobulin heavy chain and light chain genes corresponding to Lym-1 or Lym-2 antibodies so as to be able to produce a functional anti-HLA-DR domain of a chimeric antigen receptor are provided. Applicant has provided CDR regions corresponding to the heavy and light variable chain regions of the Lym-1 or Lym-2 antigen binding however, Applicant has evidenced the 
Additionally it is noted that while the anti-HLA-DR domains of claim 5 are included as “and”, therefore requiring each CDR region of the antibody to comprise the antigen binding domain, while the additional species of the claim only require a single CDR “and/or” of the claimed sequences. While not relevant to the instantly examined species, the antigen binding specificity of an antibody is defined by a combination of three CDR-L and three CDR-H, with other binding formats, for example dAb comprising fewer than the domains defined above, this expanded genus of functional and likely non-functional variants of the (and/or) combinations of CDR as claimed is not sufficiently represented by the limited disclosure of the specification.   
Hence, based on the written description guidelines, the examiner should conclude that the applicant was not in possession of the claimed genus of CARs. The breadth of the claims encompass modification of any amino acid in the immunoglobulin’s framework, as well as certain modifications in the CDR regions of the heavy and light chains which maintain antigen binding specificity. The present specification provides no guidance nor description to any rational in choosing the sequences that were identified beyond those belonging to either Lym-1 or Lym-2 antibodies, therefore the skilled artisan would not know what rational approach to 
One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies produced according to the claimed genus of CARs comprising any position in the framework and partial CDRs as broadly as is claimed. Accordingly, it is especially important to disclose which residues are permissive to change. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. While CDR mutation might be expected to alter antigen binding of an antibody, framework mutations can also have an effect, as may be the case in the claimed inventions of instant claims 5 and 12 in which the claims minimally require the defined antigen binding domains (CDR) of the disclosed full length VH and VL regions.
Applicant has therefore claimed a genus of chimeric antigen receptors comprising any position in the framework and potentially partial CDRs in said heavy and light chain regions, yet the specification has only identified two specific heavy and light chain combinations for anti-HLA-DR antigen derived from Lym-1 and Lym-2 antibodies. Independent of how these specific heavy and light chain genes were arrived upon by Applicant, an immunoglobulin gene cannot have any position modified and predictably produce functional antigen binding regions. Because Applicant has no manner a priori to predict which position in the framework, and/or which heavy or light chain combination can be modified, the genus of chimeric antigen receptors claimed by Applicant cannot be predictably made or used by the ordinary artisan.
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can 
See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
In conclusion with respect to the rejected claims, beyond the two examples from Lym-1 and Lym-2 antibodies, there is limited description of the structure-function relationship between the claimed genus of heavy and light chain regions contributing to the anti-HLA-DR binding domain and their ability to produce functional chimeric antigen receptors, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the anti-HLA-DR domains encompassed by the claimed genus of chimeric antigen receptors. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 24, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al (WO2016174652A1). In regards to claim 1, 2 Reiter suggests a CAR antibody binding domain recognizes a HLA molecule (p. 23, p. 37, lines 18 & 19) and specifically discloses HLA-DR as a target (p. 38, 2nd para, see also Tables 16-19, pgs. 63-88). Thus, Reiter suggests (a) an antigen binding domain of an anti-HLA-DR antibody, as well as (b) a CD8 a hinge domain and transmembrane domain (p. 93, lines 14, 30); (c) a CD28 and/or 4-1BB costimulatory signaling region (p. 90, 2nd para., p. 91, 1st para, p.92, 2nd para.); and (e) a CD3 zeta {alias TCR zeta) signaling domain (pgs. 90-93).  With respect to claims 24, 25, 27 the CAR of the invention may be comprised in as a T cell or NK cell (p152 claim 29). The cell may be formulated as a composition of the cells comprising the CAR of the invention (p 112 last paragraph). Therefore while Reiter does not explicitly teach the construction of a HLA-DR CAR with the components as listed in claim 1 , it would be obvious considering the teachings of the reference as a whole, to one of ordinary skill in the art to construct a CAR, with an antigen binding domain which may target HLA-DR epitopes (as disclosed), with Hinge and transmembrane components derived 
With respect to claim 28, under one interpretation of the claims, the CAR of the claim 1 is designated as an HLA-DR antibody, the antigen binding moiety of the CAR therefore comprises an antigen binding fragment which is capable of binding to a HLA-DR protein or fragment thereof and is similarly made obvious as is claim 1 above. 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al and further in view of Funakoshi et al (Blood, Vol 90, No 8 (October 15), 1997: pp 3160-3166). Reiter et al suggests a HLA-DR targeted chimeric antigen receptor as described above. Funakoshi et al describes the known antibody Lym-2 , which comprises CDR regions identical to those claimed in 5 and 12, which binds to a human class II variant (HLA-DR)(p3164, line 1). The Lym-2 antibody is found to be beneficial when administered to immune-deficient mice bearing lymphoma cells expressing the antigen which Lym-2 recognizes. Therefore considering the translational manipulation of an antibody binding to  a HLA-DR antigen utilized in a chimeric antigen receptor format as presented by Reiter, it would be similarly obvious to utilize a different HLA-DR binding monoclonal antibody that is previous disclosed as useful in-vivo (Funakoshi) , to construct a chimeric antigen receptor which targets the same antigen, for the beneficial purpose of treating a cancer which may differentially express the HLA-DR antigen recognized as is described in both Reiter and Funakoshi et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-5, 12, 24, 25, 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11, of U.S. Patent No. 10711064. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 2, 5, 7, 11 of U.S. Patent No. 10711064 are drawn to a chimeric antigen receptor that is directed to an HLA-DR molecule defined by the antigen binding domains of SEQ ID NO 10 and 20 for example as the HC and LC variable domains (claim 1 (ii)). The CAR may comprise the intracellular costimulatory signalling domains of the CD28 and/or 4-1BB molecules (claim 1). The CAR is found in an isolated cell which may be a T or NK cell.  The instant claims 1 and 5 for instance describe a chimeric antigen receptor that comprises identical heavy and light chain HLA-DR binding CDR regions as are found in the reference patent SEQ ID NO: 10 (heavy) and SEQ ID NO: 20 (light) chain variable domains. Instant application: [HC CDR1= GFTFSNYW= SEQ ID NO: 97; HC CDR2= IRFKSHNYAT= SEQ ID NO: 99; HC CDR3=TRRIGNSDYDWWYFDV = SEQ ID NO: 101; LC CDR1= QNVGNN = SEQ ID NO: 10; LC CDR2=SAS= *SEQ ID NO:*; LC CDR3=QQYNTYPFT = SEQ ID NO: 109.)
Claims 1-5, 12, 24, 25, 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of copending Application No. 16923387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Similar to the above referenced patent the pending continuation application referenced claims (1) a chimeric antigen receptor which binds to the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Summary: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644